Name: 96/32/EC: Commission Decision of 19 December 1995 amending Decision 93/13/EEC laying down the procedures for veterinary checks at Community border inspection posts on products from third countries
 Type: Decision_ENTSCHEID
 Subject Matter: social affairs;  consumption;  fisheries;  trade;  cooperation policy;  agricultural policy
 Date Published: 1996-01-12

 Avis juridique important|31996D003296/32/EC: Commission Decision of 19 December 1995 amending Decision 93/13/EEC laying down the procedures for veterinary checks at Community border inspection posts on products from third countries Official Journal L 009 , 12/01/1996 P. 0009 - 0009COMMISSION DECISION of 19 December 1995 amending Decision 93/13/EEC laying down the procedures for veterinary checks at Community border inspection posts on products from third countries (96/32/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 14 (1) thereof,Whereas Commission Decision 93/13/EEC (2), as last amended by Decision 94/305/EC (3), lays down certain procedures for veterinary checks at Community border inspection posts on products from third countries;Whereas, the current rules applying to weight limits for products which are contained in travellers' personal luggage and intended for personal consumption must be adjusted to take account of some specific situations as regards fish caught for recreation in Norway or Russia and introduced into Sweden and Finland;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The following paragraph is added to Article 5 of Decision 93/13/EEC:'4. However, for fish caught for recreation and introduced into Finland or Sweden from Norway or Russia in the personal luggage of travellers for direct consumption by private individuals, the weight limit provided for in paragraph 1 is put at a maximum of 15 kg or one fish of any weight.`Article 2 This Decision is addressed to the Member States.Done at Brussels, 19 December 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 373, 31. 12. 1990, p. 1.(2) OJ No L 9, 15. 1. 1993, p. 33.(3) OJ No L 133, 28. 5. 1994, p. 50.